COURT OF APPEALS












COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
AMERICA BAIL BONDS, ET AL.,                     )
                                                                              )              
No.  08-05-00388-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
384th District Court
CITY OF EL PASO,                                             )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                 
(TC# 2004TX453)
 
 
O
P I N I O N
 
Appellant Fernando
Rodriguez d/b/a America Bail Bonds appeals the trial court=s order granting judgment in favor of
the City of El Paso
in a suit to recover past due ad valorem taxes. 
Pending before the Court on its own initiative is the dismissal of this
appeal for want of prosecution.  See
Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss
an appeal for want of prosecution when an appellant in a civil case fails to
timely file its brief and gives no reasonable explanation for such
failure.  See Tex.R.App.P.
38.8(a)(1).




On November 29,
2005, Appellant timely filed a notice of appeal in this cause.  This Court filed and granted two extensions
of time in which to file Appellant=s
brief, the last extension having been granted until May 25, 2006.  As of this date, no Appellant=s brief nor new motion for extension of
time have been filed with the Court.  On
June 2, 2006, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we
dismiss the appeal for want of prosecution.
 
 
 
July
21, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.